Citation Nr: 0610481	
Decision Date: 04/12/06    Archive Date: 04/26/06

DOCKET NO.  00-24 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
nervous condition (including passive dependency reaction with 
depressive reaction and anxiety disorder).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1960 to March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of service connection for PTSD is the subject of 
the remand appended to this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in December 1974, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition.      

2.  The evidence received since the RO's December 1974 
decision regarding the issue of entitlement to service 
connection for a nervous condition, which was not previously 
of record, and which is not cumulative of other evidence of 
record, does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been presented since the 
December 1974 RO decision and the claim for service 
connection for a nervous condition is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156 (as in effect prior to August 29, 2001), 3.160(d), 
20.200, 20.302(a), 20.1103 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

				I.  New and Material Evidence 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

Service connection for a nervous condition was previously 
denied by rating decision of December 1974.  The veteran did 
not appeal this decision and it thus became final one year 
after he was notified of the decision.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  He is now attempting to reopen 
the previously-denied claim.

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  

The appellant's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

When determining whether the evidence is new and material, 
the specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In December 1974, the RO denied service connection 
for a nervous condition.  Specifically, it was stated, 
"[t]he veteran's passive dependency reaction now diagnosed 
as depressive reaction with anxiety features due to a 
situational reaction was not incurred in service and existed 
prior to service and was not aggravated by service."  As the 
decision was not appealed it, therefore, became final.  

Here, the appellant filed to reopen his claim and, in June 
2000, the RO denied the claim.  

The evidence of record at the time of the December 1974 
rating decision includes the veteran's service medical 
records (SMR's).  Included in the SMR's is a January 1962 
entry noting that the veteran had made a suicidal gesture by 
slashing his wrists with a razor blade.  Also included in the 
SMR's is a February 1962 Report of Board of Medical Survey 
which listed a diagnosis of passive-dependency reaction.  It 
was noted that the veteran had been transferred from the U.S. 
Naval Air Station Dispensary in Memphis, Tennessee, on 
January 29, 1962 with a diagnosis of diagnosis undetermined 
(reactive depression).  It was specifically stated to have 
not been incurred in the line of duty and was stated to have 
existed prior to service and not aggravated therein.  The 
report stated that the veteran complained of having been 
mistreated and abused by his family all his life.  The 
recommendation was that the veteran be discharged from 
service.  Also of record at the time of the December 1974 
rating decision was a VA hospital summary report for the 
period August 1974 to September 1974, which listed diagnoses 
of alcoholism and depressive reaction with chronic anxiety 
features associated with difficulty in marital and economic 
adjustment.       

The evidence received subsequent to the December 1974 rating 
decision includes VA treatment records (including multiple VA 
discharge summary reports), which show diagnoses that 
depression, ongoing, major depressive disorder, adjustment 
disorder with depressed mood, and panic disorder.  Private 
treatment records also note that the veteran suffers from 
depression.  

The claims folder contains records received since the 
December 1974 rating decision and so are new in that they 
were not previously of record.  To the extent the additional 
medical evidence shows psychiatric treatment, and lists 
psychiatric diagnoses, this evidence is cumulative and not 
new.  That is, the evidence of record at the time of the 
December 1974 rating decision did, indeed, contain a 
diagnosis of depressive reaction.  Again, the RO found in the 
December 1974 rating decision that the veteran's depressive 
reaction was not incurred in service, that it existed prior 
to service, and that it was not aggravated by service.  
Evidence relating the veteran's condition to his active 
service or, for that matter, showing that the condition 
preexisted service and was aggravated therein, remains 
lacking.  Accordingly, the Board finds that the evidence 
received since the December 1974 rating decision is not new 
and material and does not serve to reopen the claim for 
service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  Until 
the appellant meets his threshold burden of submitting new 
and material evidence in order to reopen his claim, the 
benefit of the doubt doctrine does not apply.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
          
					II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107, is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  

Regulations implementing the VCAA have been adopted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable in the instant matter.  Further, 
the United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001), to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the appellant of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  38 C.F.R. § 3.159(b) applies to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      

38 C.F.R. § 3.159(b)(1) (2005) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the 
issue of entitlement to service connection for a nervous 
condition (including passive dependency reaction with 
depressive reaction and anxiety disorder).  

The June 2000 rating decision advised the veteran of his need 
to present new and material evidence in order to reopen the 
issue of entitlement to service connection for a nervous 
condition (including passive dependency reaction with 
depressive reaction and anxiety disorder).  It also provided 
the language of 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the September 2004 supplemental 
statement of the case (SSOC) included the language of 
38 C.F.R. § 3.159(b)(1).  
   
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Also, VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to the enactment of the VCAA.  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on 


VA with no benefit flowing to the veteran are to be avoided).  
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a nervous condition (including passive 
dependency reaction with depressive reaction and anxiety 
disorder) is denied.  


REMAND

With regard to the veteran's claim of entitlement to service 
connection for PTSD, it is noted that the veteran's reported 
stressor is that, while aboard the "U.S.S. Mathews AK 96" 
he became very scared after a bout with rough seas.  The 
Board further notes that the claims folder is replete with VA 
treatment records listing a diagnosis of PTSD or "PTSD 
issues."  However, the veteran's reported stressor has not 
been verified.  The veteran's reported stressor is not 
alleged to be combat-related and, absent confirmatory 
evidence of participation in combat, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
See Cohen v. Brown, 10 Vet. App. 128 (1997).      

The veteran indicated that this stressor took place in 1961, 
but was not more specific than that.  Therefore, the Board 
has determined that the veteran should be requested to 
provide a more specific time frame if possible, for example, 
in what month in 1961 this stressful event occurred.  
Additionally, the veteran's personnel file is to be obtained.  
Finally, the ship logs for the U.S.S. Mathews AKA-96 should 
be obtained for as specific a time frame within 1961 as 
possible, pursuant to any response received by the veteran 
regarding the date of the alleged in-service stressor.  
Accordingly, the case is REMANDED for the following actions:

1.  Request that the veteran identify, 
with as much specificity as possible, the 
details and dates of his alleged 
stressor.  The veteran should be directed 
to attempt to give the month and, if 
possible, the week in 1961 in which his 
described stressor occurred.  

2.  Obtain the veteran's personnel file.  
Thereafter, associate it with the 
veteran's claims folder.  

3.  Obtain the deck logs for the U.S.S. 
Mathews AKA-96 for as specific a time 
frame within 1961 as possible, pursuant 
to any response received by the veteran 
regarding the date of the alleged in-
service stressor.  

4.  If, and only if, the veteran's 
alleged in-service stressor has been 
verified, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD under the criteria as set 
forth in DSM-IV.  If the veteran's 
symptoms meet the DSM-IV criteria for a 
diagnosis of PTSD, the examiner must 
specify for the record the stressor(s) 
relied upon to support the diagnosis.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folders and a copy 
of this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report should reflect that such a review 
was conducted.  

6.  Readjudicate the claim and, 
thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


